DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2018/0305074).
Regarding claims 1-2, 5-6, 8 and 10, Clarke teaches a sheet (the sheet 12, Fig. 2, para [0022]-[0023] [0026]) comprising polyester (para [0022], the sheet 12 is of polyethylene terephthalate, meeting the claimed limitations of claim 2), 
- the sheet (12) comprising an area (a) that comprises a groove (20) having a depth of about 40-80% with regard to the thickness of the sheet (12) in the area (a) (Fig. 2, para [0026]), which range overlaps with the instantly claimed range of >50 % of claim 1, and overlaps with the instantly claimed range of >60 % of claims 5, 6 and 8, which range overlaps with the instantly claimed range of >70 % of claim 8,
- wherein the sheet has a thickness of 200 to 700 µm (para [0026]), which range overlaps with the instantly claimed thickness ranges of claims 1, 6, 8, 9, 10. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.

    PNG
    media_image1.png
    301
    469
    media_image1.png
    Greyscale

Regarding claim 7, Clarke teaches using suitable the polyester including poly(ethylene terephthalate), amorphous poly(ethylene terephthalate) (para [0025] [0032]), meeting the claimed limitations. 
Regarding claim 9, Clarke teaches its sheet comprises a groove (20) having a depth of about 40-80% with regard to the thickness of the sheet (12) in the area (a) (Fig. 2, para [0026]), which range overlaps with the instantly claimed range of > 70% with regard to the thickness of the sheet in area (a).  Clarke teaches in its sheet, the groove (20) divides the sheet (12) in multiple segments (see Fig. 2). Clarke teaches its sheet may has a thickness in area (a) of 200 to 700 µm (para [0026]), which range overlaps with the instantly claimed thickness range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Clarke does not specifically teach the length of the groove.  
However, absent persuasive evidence that the particular length of the claimed groove was significant, the length of the groove is considered as a mere variation of design choice.  It would have been obvious to one of ordinary skill in the art to modify the length of the groove (20) of Clarke depending on the length of sheet and the end applications of the sheet to meet the design needs for the intended sheet, and such variations are predictable to one of ordinary skill in the art. 
Regarding claim 11, Clarke teaches the groove in its sheet divides the sheet in multiple segments (Fig. 2), each segment comprises a cavity formed by thermoforming (Fig. 2, Fig. 3, para [0004] [0026][0027]).  
Regarding claim 12, Clarke teaches the groove in its sheet divides the sheet in multiple segments that each comprising a cavity (Fig. 2).  Clarke does not specifically teach the volume of each of the cavities.  
However, absent persuasive evidence that the particular volume of the cavity was significant, the volume of the cavity is considered as a mere variation of design choice.  It would have been obvious to one of ordinary skill in the art to modify Clarke to provide the groove at the desired interval/spaced apart to divide the sheet to provide 
desired volume of the respective cavities depending on the end applications of the sheet to meet the design needs for the intended sheet, and such variations are predictable to one of ordinary skill in the art. 
Regarding claims 13-14, Clarke teaches the groove in its sheet divides the sheet in multiple segments that each comprising a cavity (Fig. 2).  Clarke does not specifically teach the arrangement of segments as instantly claimed.  
However, absent persuasive evidence that the particular arrangement of segments was significant, the arrangement of segments (i.e., x rows of y segments) is considered as a mere variation of design choice.  It would have been obvious to one of ordinary skill in the art to modify Clarke to provide the groove at the desired interval/spaced apart to divide the sheet to provide desired arrangement of segments depending on the end applications of the sheet to meet the design needs for the intended sheet, and such variations are predictable to one of ordinary skill in the art. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 1 above, in view of Martin et al. (US 7,211,634).
The limitations of claim 1 are taught by Clarke as discussed above. 
Regarding claims 3-4, Clarke teaches a sheet of polyester, but does not specifically teach using the specific polyester and/or the polyester having the specific intrinsic viscosity as instantly claimed in claims 3-4.  
Martin teaches polyester resins that have good clarity and suitable for making films to be used in packaging applications (col. 2, lines 50-52). Martin teaches its polyester resins has an intrinsic viscosity of at least 0.7 dl/g (col. 3, lines 10-15), which range overlaps with the instantly claimed range of 0.6-1.5 dl/g of claim 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. Martin teaches its polyester resins comprises suitable amount such as 10% moieties derived from a comonomer wherein the comonomer such as 1,4- cyclohexanedimethanol (col. 2, lines 63-67, col. 3, lines 1-5), the polyester of Martin reads on the instantly claimed polyester of instant claim 4.
It would have been obvious to one of ordinary skill in the art to modify Clarke, to select the polyester resin as taught by Martin to make the sheet, motivated by the desire to provide a sheet with improved clarity as taught by Martin, because Martin teaches polyester resins that have good clarity and suitable for making films to be used in packaging applications (col. 2, lines 50-52), which would have predictably arrived at a satisfactory sheet that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Martin et al. (US 7,211,634).
Regarding claims 15-16, Clarke teaches a sheet (the sheet 12, Fig. 2, para [0022]-[0023] [0026]) comprising polyester (para [0022], the sheet 12 is of polyethylene terephthalate), 
- the sheet (12) comprising an area (a) that comprises a groove (20) having a depth of about 40-80% with regard to the thickness of the sheet (12) in the area (a) (Fig. 2, para [0026]), which range overlaps with the instantly claimed range of >70 % of claim 14,
- wherein the sheet has a thickness of 200 to 700 µm (para [0026]), which range overlaps with the instantly claimed thickness range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.

    PNG
    media_image1.png
    301
    469
    media_image1.png
    Greyscale

Clarke does not specifically teach the length of the groove.  In this regard, absent persuasive evidence that the particular length of the claimed groove was significant, the length of the groove is considered as a mere variation of design choice.  It would have been obvious to one of ordinary skill in the art to modify the length of the groove (20) of Clarke depending of the length of sheet and the end applications of the sheet to meet the design needs for the intended sheet, and such variations are predictable to one of ordinary skill in the art. 
Clarke teaches its sheet is of polyester, but does not specifically teach using the specific polyester and/or the polyester having the specific intrinsic viscosity as instantly claimed in claims 14-15.  
Martin teaches polyester resins that have good clarity and suitable for making films to be used in packaging applications (col. 2, lines 50-52). Martin teaches its polyester resins has an intrinsic viscosity of at least 0.7 dl/g (col. 3, lines 10-15), which range overlaps with the instantly claimed range of 0.6-1.5 dl/g of claim 15.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. Martin teaches its polyester resins comprises suitable amount such as 10% moieties derived from a comonomer wherein the comonomer such as 1,4- cyclohexanedimethanol (col. 2, lines 63-67, col. 3, lines 1-5), the polyester of Martin reads on the instantly claimed polyester of instant claim 16.
It would have been obvious to one of ordinary skill in the art to modify Clarke, to select the polyester resin as taught by Martin to make the sheet, motivated by the desire to provide a sheet with improved clarity as taught by Martin, because Martin teaches polyester resins that have good clarity and suitable for making films to be used in packaging applications (col. 2, lines 50-52), which would have predictably arrived at a satisfactory sheet that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782